UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


SHANE CHRISTOPHER BUCZEK,

             Appellant,

       v.                                            20-CV-80

KEYBANK NATIONAL
ASSOCIATION,

             Appellee.


                            DECISION AND ORDER

      Pro Se Debtor and Appellant Shane Christopher Buczek seeks an emergency

injunction and temporary restraining order pending his appeal of an order entered

by Bankruptcy Court Judge Carl L. Bucki on January 13, 2020, in bankruptcy case

No. 19-11441. Upon review of the parties’ submissions and the transcript below,

Buczek’s application is dismissed.


                          PROCEDURAL BACKGROUND


      The Court assumes the parties’ familiarity with the factual and procedural

history of this case and will only summarize the relevant procedural history.

       Appellee KeyBank National Association (“KeyBank”) holds a mortgage on

Buczek’s real estate at 7335 Derby Road, Derby, NY. On July 19, 2019, Buczek filed

this Chapter 13 Bankruptcy case. Chapter 13 Voluntary Petition, In re Shane

Christopher Buczek, No. 19-11441 (Bankr. W.D.N.Y. , July 19, 2019), Docket Item
1.1 On November 27, 2019, KeyBank moved for relief from the automatic stay

seeking in rem relief and to dismiss the bankruptcy case. Bankr. Dkt. 146.

      On December 16, 2019, Bankruptcy Judge Bucki held a hearing on

KeyBank’s motion. By order dated December 16, 2019, (the “Dec. 16 Order”), Judge

Bucki granted two-year in rem relief from the automatic stay and adjourned the

portion of the motion seeking dismissal.2 Bankr. Dkt. 151. Appellant Buczek

timely appealed this order to this Court under case number 20-CV-10. On January

10, 2020, Buczek moved to vacate the Dec. 16 Order, Bankr. Dkt. 187, which was

denied in a hearing on January 27, 2020, Bankr. Dkt. 212.

      On January 13, 2020, Judge Bucki issued the corrective order (“Jan. 13

Order”) that is the subject of this appeal. Bankr. Dkt. 189. The Jan. 13 Order

incorporated language to reflect Buczek’s opposition and granted the same relief as

the earlier Dec. 16 Order:

             ORDERED that the automatic stay under 11 U.S.C. § 362(a) is vacated
      under 11 U.S.C. § 362(d)(1) as to Movant’s interest in the Property, to permit
      Movant to pursue its rights in and remedies in and to the Property as well as
      for Movant or its attorneys to bring judicial actions to protect themselves
      from non-judicial filings made by or on behalf of the debtor; and it is further
             ORDERED that, under 11 U.S.C. § 362(d)(4), and provided that this
      order is recorded in conformity therewith, this order terminating the
      automatic stay under 11 U.S.C. § 362(a) as to Movant’s interest in the
      Property shall be binding in any other case filed under the Bankruptcy Code
      purporting to affect the Property that is filed not later than two years after
      the date of this order, such that the automatic stay under 11 U.S.C. § 362(a)
      shall not apply to Movant’s interest in the Property.


1Citations to the docket of Buczek’s bankruptcy case (No. 10-11441) will be cited as
“Bankr. Dkt.”
2KeyBank has since withdrawn that part of its motion seeking dismissal of the
case. See Bankr. Dkt. 155, 207.
                                         2
Bankr. Dkt. 189, at 1-2. In both orders, Judge Bucki determined that the filing of

Buczek’s bankruptcy petition “was part of a scheme to delay, hinder, and defraud

creditors that has involved multiple bankruptcy filings affecting the Property” and

cited “good and sufficient cause appearing, including failures to perform the duties

of debtors under Bankruptcy Code in good faith in multiple bankruptcy cases

affecting the Property . . . .” Id. On January 22, 2020, Buczek filed a notice of

appeal of the Jan. 13 Order in this Court under case number 20-CV-80. Docket

Item 1.

      On March 11, 2020, Buczek filed an emergency motion for an injunction and

a temporary restraining order seeking to prevent enforcement of the Jan. 13 Order’s

lifting of the automatic stay imposed and, thereby, preventing the sale of the

property scheduled to take place on March 25, 2020.3 Docket Item 3. On March 18,

2020, KeyBank opposed the emergency motion. Docket Item 5. Buczek filed a reply

on March 23, 2020.


3 In its opposition, KeyBank states that all foreclosure auctions and sales, including
the March 25, 2020 sale of the subject property, have been postponed by a state
administrative order due to COVID-19 and health concerns. Docket Item 5, Mem.
¶¶ 6-7. KeyBank argues that Buczek’s motion is therefore moot. Id. ¶¶ 2-9.
KeyBank also states that it is in the process of confirming that this foreclosure
auction has been taken off the calendar. Id. ¶ 6. This Court acknowledges that on
March 2020, Governor Andrew Cuomo issued an executive order: “[t]here shall be
no enforcement of either an eviction of any tenant residential or commercial, or a
foreclosure of any residential or commercial property for a period of ninety days.”
N.Y. Exec. Order No. 202.8 (Mar. 20, 2020), https://www.governor.ny.gov/news/no-
2028-continuing-temporary-suspension-and-modification-laws-relating-disaster-
emergency. Given that Buczek’s motion seeks to stay the Jan. 13 order and to
enjoin the foreclosure sale generally, the motion is, nevertheless, ripe.

                                           3
                                    DISCUSSION


      Buczek seeks to enjoin the foreclosure sale. Given that the Jan. 13 Order lifts

the automatic stay and allows for foreclosure sale of the subject property, the Court

reads his motion for an injunction and temporary restraining order as also seeking

a stay pending appeal. See Akers v. Gregory Funding, LLC, No. 3:17-1470, 2018 WL

2363976, at *3 (M.D. Tenn. May 24, 2018), report and recommendation adopted by

2018 WL 2455287 (M.D. Tenn. Jun. 1, 2018) (reviewing the appellant’s motion for a

preliminary injunction as a motion for stay pending appeal subject to Bankruptcy

Rule 8007 requirements).

      This Court does not have jurisdiction over Buczek’s motion. Federal Rule of

Bankruptcy Procedure 8007 requires a party seeking a “stay of a judgment, order,

or decree of the bankruptcy court pending appeal” or “an order suspending,

modifying, restoring, or granting an injunction while an appeal is pending” to file

the motion initially in the bankruptcy court. Fed. R. Bankr. P. 8007(a)(1). In the

alternative, a party may move in the court where the appeal is pending if it shows

that “moving first in the bankruptcy court would be impracticable.” Fed. R. Bankr.

P. 8007(b)(2)(A). The requirements set forth in Bankruptcy Rule 8007 cannot be

suspended by this Court. See Fed. R. Bankr. P. 8028.

      Here, Buczek failed to show that he first submitted this motion to the

bankruptcy court as required or, alternatively, to explain why doing so would be

impracticable. This is fatal. “If the party improperly bypasses the bankruptcy court

and seeks a stay first from the district court, the district court lacks the jurisdiction


                                            4
to hear the matter.” In re Taub, 470 B.R. 273, 276 (E.D.N.Y. 2012). A failure to

seek emergency relief in the bankruptcy court is a critical defect. See In re Rivera,

No. 5:15-CV-04402-EJD, 2015 WL 6847973, at *2 (N.D. Cal. Nov. 9, 2015); In re

BGI, Inc., 504 B.R. 754, 761 (S.D.N.Y. 2014) (“[D]istrict courts routinely dismiss

motions for a stay pending appeal when stay relief is not first sought from the

bankruptcy judge and the failure to do so is not adequately explained.”)

      Courts in this circuit and elsewhere regularly reject motions for a stay

pending appeal for failure to adhere to the requirements of Rule 8007.

      For example, in In re Taub, the debtor moved the District Court for an

emergency stay pending her appeal of two orders entered by the bankruptcy judge.

470 B.R. at 275. One of these orders approved the sale and notice procedures

proposed by the Trustee for sale of real property owned by the estate. Id. at 275-76.

The debtor did not seek a stay of these orders from the Bankruptcy Court and

waited approximately seven weeks to file with the District Court an Order to Show

Cause for Emergency Stay. Id. at 276. Thus, the debtor “[bore] the burden of

demonstrating her entitlement to bypass the Bankruptcy Court.” Id. The district

court rejected two reasons the debtor offered for her non-compliance with the

Bankruptcy Rule: (1) the timing of the orders rendered the matter urgent and left

no time for an application in the Bankruptcy Court; and (2) the orders themselves

made it clear a stay cannot be expected from the Bankruptcy Court. Id. As to the

first, the court determined that the debtor’s delay in seeking a stay, without

explanation, did not permit her to claim urgency. Id. As to the second, the district



                                          5
court did not find any language in the orders indicating that the bankruptcy judge

would not consider all evidence, listen to the parties, and make an impartial, fair

decision regarding a stay. Id. at 277 (citing In re Moreau, 135 B.R. 209, 212

(N.D.N.Y. 1992) (where appellant satisfied the burden of bypassing bankruptcy

court where the bankruptcy judge specifically stated he would not stay his own

orders)). Based on this failure to comply with the procedural requirements, the

district court found it lacked jurisdiction to hear the debtor’s request for an

emergency stay of both orders pending appeal and that it was unnecessary for the

court to reach the merits of the motion. Id.

      On March 11, 2020, Buczek filed this emergency motion requesting an

effective stay of an order the substance of which has been in effect more than three

months, since December 16, 2019. Id. at 276. At no point during the time since

either the Dec. 16 Order or the Jan. 13 Order did Buczek request a stay of the

orders lifting the automatic stay. See Docket Item 1, Hr’g Tr. 3, Jan. 21, 2020.

Neither has Buczek sufficiently explained why Judge Bucki cannot be expected to

consider fairly a stay pending appeal. See In re Taub, 470 B.R. at 277.

      Similarly, in In re 347 Linden LLC, No. 11-CV-1990 (KAM), 2011 WL

2413526 (E.D.N.Y. June 8, 2011), the debtor filed an “Emergency Order to Show

Cause with Temporary Restraints” with the district court requesting a stay of two

bankruptcy court orders and of a foreclosure sale of the property scheduled to take

place in less than a week. Id. at *1. These orders granted the creditor’s motion

requesting relief from the automatic stay and dismissed the bankruptcy petition.



                                           6
Id. at *3. The court declined to review the merits of the debtor’s motion because

the debtor failed to file the motion to stay with the bankruptcy court in the first

instance, thereby depriving the district court of jurisdiction. Id. at *4. The court

rejected the debtor’s argument that the bankruptcy court indicated, by its sua

sponte dismissal and other actions, it would not grant the debtor relief. Id. at *4.

The debtor had not convinced the court there were unusual or exceptional

circumstances excusing the failure to first apply for a motion in bankruptcy court as

required by the rule (then Rule 8005). Id. at *5 (noting that, while the debtor cited

cases acknowledging the possibility of unusual circumstances excusing failure to

follow Rule 8005, the debtor had not provided any cases in which a district court

found that such an exception existed). Likewise, Buczek has not provided the court

with any exceptional justification for failing to adhere to Rule 8007’s requirements.

      Finally, in In re Borjesson, No. 19-0413MJP, 2019 WL 1327324 (W.D. Wash.

Mar. 25, 2019), an appeal was taken from two bankruptcy court orders, one

approving a short sale of appellant’s residence and the other directing the appellant

to surrender and vacate the property. Id. at *1. The appellant then filed an

Emergency Motion for a Temporary Restraining Order or Stay, seeking a stay of

both bankruptcy court orders. Id. Citing Bankruptcy Rule 8007, the district court

noted that the appellant did not seek a stay in the bankruptcy court before his

emergency motion, nor did he explain why doing so would be impracticable. Id. at

*2. This failure alone provided a basis for denial. Id. Although the court briefly

considered the merits of the motion, ultimately it denied the motion because the



                                           7
appellant had failed to establish grounds for a stay pending appeal under Rule

8007. Id. at *2-3.

      This Court similarly need not reach the merits4 of Buczek’s emergency

motion because he has not complied with Rule 8007, thereby depriving this Court of

the benefit of the Bankruptcy Court’s closer familiarity with the case, the issues,

and the parties.

      This Court understands the need to construe liberally submissions by pro se

litigants. See, e.g., McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir.

2017). Nevertheless, pro se litigants are generally “required to inform themselves

regarding procedural rules and to comply with them.” Caidor v. Onondaga Cty.,

517 F.3d 601, 605 (2d Cir. 2008). This Court notes that Buczek has represented

himself in these proceedings and others in this district5 and cites to the Federal



4 The Second Circuit has established a four-pronged test for determining whether to
grant a motion for a stay pending appeal, which is practically identical to the test
for a preliminary injunction: “(1) whether the movant will suffer irreparable injury
absent a stay, (2) whether a party will suffer substantial injury if a stay is issued,
(3) whether the movant has demonstrated a substantial possibility, although less
than a likelihood, of success on appeal, and (4) the public interests that may be
affected.” Hirschfeld v. Bd. of Elections, 984 F.2d 35, 39 (2d Cir. 1993). The party
requesting a stay bears the burden of showing that the circumstances justify an
exercise of the Court’s discretion. See Borjesson, 2019 WL 1327324, at *1. Even if
this Court had jurisdiction to resolve the motion, Buczek likely fails to establish a
substantial possibility of success entitling him to a stay. On this point, the Court
relies on Judge Bucki’s factual findings in support of the Jan. 13 Order, and notes
that a district court reviews a bankruptcy court’s findings of fact for clear error and
its conclusions of law de novo. See, e.g., In re Vouzianas, 259 F.2d 103, 107 (2d Cir.
2011).
5 Appellant Shane Buczek has participated in a number of lawsuits pro se. See, e.g.,

Shane Christopher Buczek Estate v. Monaco, 17-1947, 2017 WL 6502690 (2d Cir.
Sept. 13, 2017); Shane C. Buczek v. Dennis P. Glasscott, et al., 16-CV-684S, 2017
WL 1963584 (W.D.N.Y. May 12, 2017); Buczek v. Cotter, 14-CV-1024S, 2016 WL
                                           8
